Judgment, Supreme Court, New York County (Micki A. Scherer, J.), rendered July 27, 2005, convicting defendant, upon his plea of guilty, of reckless endangerment in the first degree, and sentencing him to a term of five years’ probation, unanimously affirmed.
By pleading guilty, defendant forfeited his right to appellate review of the court’s denial of his CPL 210.40 motion to dismiss the indictment in furtherance of justice (People v Arvelo, 16 AD3d 128 [2005], lv denied 4 NY3d 883 [2005]). Defendant’s valid waiver of the right to appeal also forecloses review of this argument (see People v Seaberg, 74 NY2d 1, 9-10 [1989]). Were we to find that this claim survives defendant’s guilty plea and his waiver of the right to appeal, we would conclude that the court properly denied the motion. Concur—Mazzarelli, J.P., Marlow, Sullivan, Gonzalez and McGuire, JJ.